KAROHL, Judge.
In a court tried case defendant Elizabeth McDonald was convicted of trespassing in the first degree, a class B misdemeanor, in violation of § 569.140 RSMo 1986. On May 11, 1990, the court sentenced defendant to serve ten days in the St. Louis County medium security institution. On June 15, 1990, thirty-five days later, defendant filed her notice of appeal.
*58Appeal in criminal cases is authorized by Rule 30.01(a) and § 547.070 RSMo 1986. Judgment in a criminal case becomes final for purposes of appeal when sentence is entered. State v. Lynch, 679 S.W.2d 858, 869 (Mo. banc 1984). Appeals must be filed “not later than ten days after the judgment or order appealed from becomes final.” Rule 30.01(d). The notice of appeal filed after May 21, 1990, was untimely. Rule 30.01(d); State v. Dizdar, 764 S.W.2d 740, 741 (Mo.App.1989). We do not have jurisdiction to consider the appeal. Dizdar, 764 S.W.2d at 741.
We have ex gratia studied the briefs. Defendant is not entitled to relief. The court did not err in denying defendant’s motion for judgment of acquittal. An employee with knowledge of the scope of her duties was competent to testify that she had authority to order defendant not to remain in the waiting room of an abortion clinic.
Appeal dismissed.
PUDLOWSKI, P.J., and GRIMM, J., concur.